PER CURIAM.
The Board of Governors of The Florida Bar having filed in this Court its judgment of suspension, the material portions of which read as follows:
“The referee found that the respondent undertook the representation of a client but that he failed to take affirmative action to perfect the client’s rights. The respondent advised his client that suit had been filed, that it had been set for trial and that a favorable settlement had been received from the defendant. He even made certain payments to defendant by money order and by check, which checks were subsequently dishonored.
It may be noteworthy that respondent is out of the state of Florida in military service and that he is in bad health and allegedly hospitalized. The record further shows that respondent was given many opportunities to present evidence, to retain counsel and to defend this case properly. He has persistently refused to do so. However, because of the alleged physical incapacity of respondent and because of the lenient recommendations of the referee, the Board of Governors does not recommend disbarment. Upon consideration of the entire record including the findings and recommendations of the referee, the Board of Governors finds respondent guilty as charged and directs that he be suspended from the practice of law for a period of two years and thereafter until he shall demonstrate his fitness to resume the practice of law pursuant to the Rule. It is further ordered *437that he pay the costs of these proceedings in the amount of $166.75.”
and the respondent not having filed within the time required any application for review of said judgment and the Court being advised of its judgment in the premises, it is
Ordered that the respondent Herman A. Greenglass be, and he is hereby, suspended from the practice of law in the State of Florida for a period of two years from the date of the filing of this order in the Clerk’s office and thereafter until he shall demonstrate to the Board of Governors and this Court a fitness to resume the practice of law in this State pursuant to the provisions of the Integration Rule in such cases made and provided.
It is further ordered that The Florida Bar do have and recover of the said respondent, Herman A. Greenglass, the sum of $166.75 hereby taxed as the cost of these proceedings, for which let execution issue.
It is so ordered.
CALDWELL, C. J., and DREW, THOR-NAL, ERVIN and ADAMS, JJ., concur.